 

RE 285 187 009 US

 

 

U.S. DISTRICT COURT - N.D. OF N.Y.

FILLED

 

 

United States District Court for the
District of New York - Albany
James T. Foley U.S. Courthouse
Suite 509; 445 Broadway Ae = GEOR race
Albany, NY 12207 John ML Bomurad, Gerk - Albany
Garnishments in USDC DC
On and for the behalf of the

UNITED STATES

} | cr Ong
116 20

 

 

 

 

 

 

 
  

[18-mc-7 In re: David Merrill] <

 

 

 

 

Joinder

 

COMES NOW. David Merrill of the family VAN PELT and Redeemed. Demand is
made for redemption of central banking currency in Lawful Money in all transactions pursuant to
Title 12 USC §411 and §16 of the Federal Reserve Act. Service to the agent is service to the
principal and vice versa.

Dear Clerk of Court;

This document is to joinder Thomas Edward of the GAMBLE family into this Albany
Remand of garnishments albeit his action of garnishment is preventive and preemptive. Thomas
Edward has been redeeming lawful money since 2015 and is thoroughly educated about his right
to be redeemed and demand lawful money redemption.

There are twenty or so claimants joindered into this Albany Remand all on and for the
behalf of the United States. Risk management and security and confidence-building measures for
global central banking have keen interest in knowing how bond-dodging among literally all the
federal judges exacerbates mischievous behaviors such as "unfiling" crucial documents from
PACER publication and thus felony tampering with a witness or victim. The relationship
between judge and clerk is clearly that the clerk is superior to the judge even when the judge is in
a validated office at bench. So obligations of the clerk prevail and violations of law are reported
below, cited Title 18 USC §§1506 and 1512.

Refusal for Cause is on the Order by HOLLANDER to file instead into a 2012
miscellaneous case file Case #12-mc-484 hereinafter "Evidence Dumpster". The Evidence
Dumpster is also Refused for Cause.
 

 

Case #18-mc-7 "Judge" KAHN is Recused for Fraud

Verification of Signature

lam Thomas Edward andisignedand filed a Garnishment Action in the
United States District Courtin Washinaten DC at Case #4 —___——. | wish for

my cause to be joindered with others of similar class filed by David Merrill in the
Albany, New York case entitled similarly to:

Several Garnishments in USDC DC
Vv

United States

Oise Ghuted

Redeemed Co-Trustee

 

 

 

 

 

whtEX TRACY
PUBLIC
HARFORD COUNTY. MARYLAND
MY COMMISSION EXPIRES MARCH 0s, ono
Verified by the Maryland Secretary of State online:
AID FNAME LNAME County ExpirationDate
245522 Alex Tracy Harford County 3/5/2023 15:44

 
 

re es

2

 
According to the rule of law the clerk of court shall issue garnishment on the US
Treasury to settle these claims. Remedy prescribed by Congress in 1913 should be honored, as
well as the rules of court in admiralty.

The orders by FOLIA from the Department of Justice are herein reported as of Filing Day.
Note that BREDAR is in brackets because the name was not included in the description, in the
email Request Confirmation.

From: admin(@foiaonline.gov

Date: 9/30/19 11:44 AM (GMT-05:00)
Subject: FOIA Request EOUSA-2019-004733 Submitted

This message is to confirm your request submission to the FOIAonline application: View
Request. Request information is as follows:

Tracking Number: EOUSA-2019-004733
Requester Name: Thomas Edward

Date Submitted: 09/24/2019

Request Status: Submitted

Description: Hollander (oath of office)

Date: 10/7/19 11:55 AM (GMT-05;00)
Subject: FOLA Request EOUSA-2019-004802 Submitted

This message is to confirm your request submission to the FOLAonline application: View
Request. Request information is as follows:

Tracking Number: EOUSA-2019-004802

Requester Name: Thomas Edward

Date Submitted: 09/30/2019

Request Status: Submitted

Description: AUSA Oath (Bennett) EOUSA Personnel

* *¢ # © «©

From: admin(@foiaonline.gov
Date: 9/25/19 12:40 PM (GMT-05:00)
Subject: FOTA Request DOJ-2019-007126 Submitted

This message is to confirm your request submission to the FOLAonline application: View
Request. Request information is as follows:

Tracking Number: DOJ-2019-007126
Requester Name: Thomas Edward
Date Submitted: 09/25/2019

Request Status: Submitted

* # © «©

 
« Description: foia request [BREDAR]

 

Original message —----—-

From: admin@foiaonline.gov

Date: 10/7/19 9:08 PM (GMT-05:00)

Subject: FOIA Request EOUSA-2019-004809 Submitted

This message is to confirm your request submission to the FOLAonline application: View
Request. Request information is as follows:

Tracking Number: EOUSA-2019-004809

Requester Name: Thomas Edward

Date Submitted: 09/30/2019

Request Status: Submitted

Description: AUSA Oath (Bredar) EQUSA Personnel

Note this last Request confirmation for BREDAR came in only a moment ago. It has a
different Case # than the earlier unnamed Request. Request Case #7126 had no name in the
Description field; "[BREDAR]" was added for clarity.

Below, Case #4733 is the FOLA Request for HOLLANDER yet the Department of Justice
(DoJ) obfuscates the email by giving her name as "UNDER AGENCY REVIEW". How can the
name be under agency review? More like the attorneys at the DoJ are reviewing whether or not
to confirm if they have HOLLANDER's name correct.

Likewise with all the request updates, the DoJ is obfuscating specifics by not including
the name of any of the pretending judicial officers. In the case(s) of BREDAR (#7126 and
#4809), the pretending chief judge there are two case numbers for his one request. Oddly the DoJ
is keeping late hours for the second case #4809, that arrived by email just in time to be included
into this joinder.

The results as of 10/7/19 are showing:

 
FOLAonline Submission Details

Page | of |

 

EOUSA-2019-004733 Request Details

O- © +0 O

Submitted Evaluation Assignarent Processing

 

Request Information

ES

 

 

Full Name Under Agency Review
Organization Under Agency Review
Fee Category Tao
Date Submitted Oa24/2019
Estimated Date
of Completion
Final Disposition Not an Agency Record
| Description
L

 

 

description of this request is under agency review.

 

 

Size File
(mB) Type

Mo records have been released yet.

a

hitps:/worw.foiaonline cov foiaonline action’ public'submissionDetailstrackingNumber= 10/7/2019

Request case #4733 is for the violator Ellen Lipton HOLLANDER who has signed as a District
Court Judge ordering the clerk to file Thomas Edward's evidence repository in the Evidence
Dumpster. The Department of Justice has no oath of office for her.

 
FOLAonline Submission Dctails Page | of 1

 

DOJ-2019-007126 Request Details
O O O O O

 

 

 

Submitted Evaluation Assignment Processing Closed
| Request Information |

Full Name Under Agency Feview
Organization Under Agency Review
Fee Category H/A
Date Submitted oSy25 2019
Estimated Date 10/24/2019
of Completion
Final Diapesition Undetermined

Description

 

 

The description of this request is under agency review.

| Released Records

 

ais wae Size Fille Release
(mB) Type Date
No records have been released yet.
bites: www fotonline.2ov foaonline‘achon' pubhe'submission Details treekmegNumber-.. 07/2019

The report for Request #7126 is about "Chief Judge" James Kelleher BREDAR and is
presumed to have a deviant oath of office. BREDAR utilized the Evidence Dumpster at Docs #8,
#16, #19 and #33. Here is the recent last-minute Request Report for BREDAR.

 
FOLA online Submission Details

Page 1 of 1

 

EOUSA-2019-004809 Request Details

 

Oo oO oO O

 

 

 

 

 

 

 

Submited Evaluation Assignment Processing Olhosed
]
Request Information
Full Name Under Agency Review
‘Organization Under Agency Rawiew
Fee Category TEG
Date Submitted 06/30/2019:
Estimated Date
of Completion
Final Dieposition Undetermined
Description |
description of this request is under agency neview.
| Released Records
Size File Release
nicad Tithe
= (ua) = Type = Date

Roreconds have been released yet.

https: horarw folonline cow fotaonline action public/suboissionDetailsttirackingNumber=.. 10/7/2019

This behavior, two FOIA request cases, comes off nervous and fragmented. As though
the Department of Justice is confused about showing the Chief Judge's oath of office. The
abundance of deviant federal oaths predicts clearly that BREDAR is pretending to be a judge.

 
 

 

FOLAonline Submission Details Page | of J

 

EOUSA-2019-004802 Request Details
ere Me O O

Submitted Evaluation Assignment Processing Clased

 

Request Information ae

 

Full Name Urrder Agency Review
Fee Category ‘Other
Date Submitted 09/30/2019
Estimated Date 1Of29/ 2029
of Completion
Final Disposition Undetermined

| Description

 

 

description of this request i under agency review.

| Released Records 7 “ui

 

Site
(Me) Type Date

No records have been released yet.

https:/www.foiaenline.gov/foiaonline/action public'submissionDetailsMrackingNumber—.... 10/7/2019
The report for FOLA Request #4802 is about Richard D. BENNETT. As demonstrated
below global deviation of federal judges abounds in the federal judiciary, so it is presumed that
BENNETT is in racketeering with the bond-dodging. Richard BENNETT opened the Evidence
Dumpster in 2012. None of these actors have authority to be entering judgments about judicial
business. Experience in context of this Albany Remand alone foretells that if the DoJ comes
forth with any oaths they will be deviant, altering the final sentence to CAPITONYM.

 
Above are four Case Request Number's for three alleged judicial officers. None of whom
has any business deciding matters judicial, like with the evidential testimony documents that
have been “unfiled" and discarded into the Evidence Dumpster.

The docket report for the Evidence Dumpster is:

U.S. District Court
District of Maryland (Baltimore)
CIVIL DOCKET FOR CASE #: 1:12-mc-00484

In re: Miscellaneous Documents Date Filed: 12/10/2012
Assigned to: Judge Maryland Unassigned

Plaintiff
In re: Miscellaneous Documents

Date Filed # Docket Text
12/13/2012 | ORDER directing Clerk to return unfiled d@¢uments to Larry-Dale: Ewing as

 
 

  

 

12/14/201 2)(ko, (Be eputy | Cle 2012)
02/01/2013 directing the Cl c ETURN as unfiled Jafar Abdul Adil El's
‘document submitted Soe Signed by Chief Judge Deborah K.
Ww /FAG20 12. (Original documents returned 2/1/2013 eb) (ebs2,
| ty Cl Paiteccd: 02/01/20)4
02/21/2013 3 | leading Letter reyurnigé original documents to Maksym Moyseyev.
oe by Judge George Levi Russell, IIT 1/2013. (documents returned
013)(ko, ‘Deputy *) (Entered: @@/22/2013)
02/26/2013 4 Return Pleading letter return or} nal documents to Maksym ees,
Signed by Judge George*fevi Russell, II on 2/26/2013. (A ts:

#1 First page of doggment)(ddycments returned ee
| Clerk) (Entered: 0 28/2013)

08/06/2013 5 ORDER directing Clerk to retunfi as unfiled wuke Adoghe's document
submitted on July 31, 2013. Signed by Judge J. Frederick Motz on 8/6/2013.
(c/m 8/6/2013 Document returfed along with copy of order)(ko, Deputy
Clerk) (Entered: 08/06/2013)

12/22/2014 ‘x ‘ORDER returning unfiled document submitted by Cynthia Lorraine Anderson
on 12/22/2014. Signed by Judge George Jarrod Hazel on 12/22/2014.
(Attachments: # | Ist page of Returned Document)(aos, Deputy Clerk)

 

 
 

 

 

 
03/04/2015 9 ORDER returning unfaled document (no paymen s accepted by the Clerk)

"12/29/2016 |12 |ORDER returning unfil

05/22/2017 13 |ORDER returning un

| (Entered: 12/22/2014)

02/02/2015 7 ORDER returning unfiled document submitted by Gregory VD Smith, SR. on
2/2/2015. Signed by Judge Peter J. Messitte on 2/2/2015. (Attachments:
# | Ist page of returned document)(c/m 2/2/2015 aos, Deputy Clerk) (Entered:
02/02/2015)

02/09/2015 | 8 ORDER directing Clerk to return unfiled document by Patricia Hall. Signed _
by Judge James K. Bredar on 2/9/2015. (Attac : # | First page of
document) (c/m order & original document to icta Hall 2/10/2015)\(ko,
Deputy Clerk) (Entered: 02/10/2015)

   
   
  
 
 
 

01/21/2016 |10 | ORIBEF ifie yment was accepted by the Clerk)
iy Rence Wi i by Chief Judge Catherine C. Blake

1 E t page of document)(original
er 1/21/2016)(ko, Deputy Clerk)

  
  
 

Entered: 01/21/2016)

05/03/2016 11 (ORDER returning unfiled
submitted by Jeremy Clark. :
(Attachments: # | First Page of Docum: py d Delivered to

| Filer 05/03/2016 bus, Deputy Clerk) ope 016)

by Artez Rashad Womack on
Pet essitte on 12/29/2016. (Attachments:
document}aos, Deputy Clerk) (Entered: 12/29/2016)

ent to Mr. Anthony Derrell Barfield. Signed
by Chief Judge Catherine C. Blake on 5/22/2017. (Attachments: # | First page
of returned document)(ko, Deputy Clerk) (Entered: 05/22/2017)

08/15/2017 14. ‘ORDER returning unfiled documents to Nicholas Hampion. Signed | by Judge
George Levi Russell, II] on 8/15/2017. (Attachments: # | First page of
returned document)(Check for $47.00 also returned)(ko, Deputy Clerk)
(Entered: 08/ 15/2017)

09/21/2017 15 | ORDER retuming unfiled document submitted by Nicholas Hampton on
9/15/2017. Signed by Judge Theodore D. Chuang on 9/19/2017.
(Attachments: # | Returned Document)(kns, Deputy Clerk)(c/m 9/21/17)
| (Entered: 09/21/2017)

 

 
 
   
  
 

12/29/2016. Signed by
# | Ist page of

 

 

 

 

11/03/2017 16 ORDER returning unfiled document to Mr. Nathan Ashley Waters. Signed by
Chief Judge James K. Bredar on 11/3/2017. (Attachments: # 1 Returned
document)(ko, Deputy Clerk) (Entered: 11/06/2017)

 

 
11/08/2017 17

12/18/2017 |18 |

03/22/2018 | 19

ORDER ORDER re

04/06/2018 | 20
04/19/2018
05/16/2018 22
06/12/2018 |23 |

06/18/2018

(i?
in

07/11/2018 2:

oe )

08/09/2018 |

ina |
| |

10/09/2018 |

hd

11/26/2018 28

02/14/2019 29

George Jarrod Hazel

ORDER returning unfiled document submitted by Melville: Family of Tang
How on 11/2/2017. Signed by Judge George Jarrod Hazel on 11/6/2017.
(Attachments: # | Returned Document)(kns, Deputy Clerk)(c/m 11/8/17)
(Entered: I 1/08/2017) _

ORDER returning unfiled document to Elizabeth Krukova, Es.. Signed by
Judge Richard D. Bennett on 12/18/2017. (Attachments: # | First page of
| returned document)(ko, Deputy Clerk) (Entered: 12/1 LOT)

/_RETURN PLEADING ORDER returning unfiled

 

document is Anionic

  
   
   

 

Moultrie Bey. Signed by Chief Judge James K. Bfedz

(Attachments: # | First page of returned documen
| Deputy Clerk) (Entered: 03/22/2018) -

ed: 04/19/2018) |
Clifford Hampton. Signed by |
ents: # | First Page of

Clerk) (Entered: 05/17/2018)

ORDER returning unfiled documento Jane Telesia Colahar. Signed by Judge
George Jarrod Hazel on 6/12/2018. (Attachments: #
Mail)(c/m 06/13/2018 - jf3s, Deputy Clerk) (

chold Jampton. Signed by Judge si
hments: # | First Page of Returned
= (Entered: 06/1 gies

 

  

       
 
 

| Mail)(chm 06/19/201

ORDER returning

 

| Mail Returned as ‘Undeliverable. Mail sent to Jan'e Colahar. (Attachments:
# | 23 Order) (kns, Deputy Clerk) (Entered: 08/10/201 8)

‘ORDER returning unfiled document to Abduljalil Ibn-Maryland Ali. Signed
by Judge George Jarrod Hazel on 10/4/2018. (Attachments: # | Returned
_Document)(c/m 10/12/2018 - -jBs, Deputy Clerk) (Entered: 10/12/2018)

‘Mail Returned as Undeliverable. Mail sent to Eric Cade. (Attachments:
#1 Returned Order - ECF No. 201) (rss, Deputy Clerk) (Entered: 11/28/2018)

 

 

ORDER returning unfi led document to Anne L. Ayers. Signed by Judge
‘Theodore D. Chuang on 2/7/2019. (Attachments: # | first page of returned

'document)(kns, Deputy Clerk)(c/m 2/15/19) (Entered: 02/15/2019)

 

 
03/21/2019 30 ‘ORDER retuming unfiled ‘document to Clinton A. Jackson. Signed by Judge
Theodore D. Chuang on 3/21/2019. (kns, Deputy Clerk)(c/m 3/21/19)
(Additional attachment(s) added on 3/21/2019: # | first page of returned
document) (kns, Deputy Clerk). Entered: 03/21/2019)

04/02/2019 | 31 ORDER re aes unfiled do : tc Monica Patricia McGinley. Signed by .
(kns, Deputy Clerk)(c/m 4/2/19)

  
    
    
 
 
  
   
  
  
   

 

| document 18 Kevin Paul Woodruff aka Wanag
udge Catherine C. Blake on 5/8/2019. (Attachments:

redar on 7/17/2019. (Attachments: # | First
» Deputy Clerk) (Entered: 07/18/2019)

pimhled document to Karen Wellon McBrien. Signed by
ge ©, Blake on 8/29/2019. (A ents: # | First Page of
enit)(ko, Deputy Clerk) (E =A830/2019)

 

08/30/2019 |34

 

09/04/20 19. 35° | ‘ORDER returning unfi led documents aren Welton. Signed by Judge Ellen
IL. Hollander 69/3/2019. (At 1 First Page of Returned
Document) c/m 94/201 ), Deputy Clerk) (Entered: 09/04/2019)

09/05/2019 36 | ORDER reftirning unfil ument to Thomas Edward. Signed by Judge
ander on 9/5/2019. (Attachments: # | First Page of Returned
e Clerk) (Entered: 09/05/2019)

09/05/2019 37 ‘ORDER ‘cucnine uit iled document to Karen Welton McBrien. ‘Signed by.
Judge Ellen L. Hollander on 9/5/2019. (Attachments: # | First Page of
Returned Document)(c/m 9/6/2019)(ko, Deputy Clerk) (Entered: 09/06/2019)

09/13/2019 138 ‘Mail Returned as Undeliverable. Mail sent to Karen Wellon McBrien
(Attachments: # | Order) (ol, Deputy Clerk) Cntered: 09/13/2019)

 

 

The appropriate settlements, garnishments and cessations of billings and other
harassments are in order. The citation of claims are recited again at the end of this Document.

When heritage and destiny are coherent there is peace. | am confluence between two
dynastic bloodlines by PATROON and RENSAELLER and am therefore obligated to the benefit
and welfare of the United States. This and all joinders are to regulate the careful release valve
systems binding highly compressed information infrastructures (commercial priestcraft/religion)
 

Redeemed Lawful Money

Pursuant to 12 USC $411
www.law.cornell.edu/uscode/

so to maintain civil infrastructure while the illusion that debt can sustain the basis for currency is

dispelled.
PENDRAGON

CHURCH

2015

  

thy, tn
"
My

  
   
 

State of WA = ss Ww.
County Of King FS ZN 4
atisfactory evidence that = %
is/are the person who = es
Z D4 at zz
4, Vr"8-.o4-Vhs O =
* roe
we

—
—

$
73
a

| certify that | Know or ha’ s
gi ck ro
appeared lg me, and signed and sworn
on TELE s/t [gor My St
Commission Expires Tr

Signature Notary Public
iO EE) GS LEB bel

aqme] wowrundheg sity] pans] Jaquitiy S80]
Coocrorso RIOT PSD Sikh!

AC’UVH AM SVINOFLL

LNAWLINIOdd¥ OTTANd AUVLON

¥ SV GIZIOHLNVY SI MO138 GIWYN SSAINISN8 HO NOSH4d JHL LVH1 SdIdILHI9 SIHL

NOISIAIC SNOISSSIONd ONY SSINISOE — ONISNIDI1 AO LNIW La vd

NOLONIHSVM 40 ALVLS

Sa, = a

 

 
 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE: *
MISCELLANEOUS DOCUMENTS * Case No, 1:12-mce-484
x
#34444
ORDER

On September 4, 2019, Thomas Edward submitted a document to the Clerk’s Office in
order to file a miscellaneous case. Upon further review by the Court, the document docs not f
satisfy the requirements for filing a miscellaneous case in this Court. Specifically, miscellaneous
cases are reserved for administrative matters that require and seek resolution through the judicial
system. The submitted document requires no judicial resolution and therefore is not appropriate
for filing with the Court as a misceiianeous case. Accordingly, it is hereby
ORDERED that the Clerk RETURN as unfiled Thomas Edward's document submitted
on September 4, 2019, as well as the unprocessed payment in the amount of $47.00; and it is
further
ORDERED that the Clerk shall mail a copy of this Order, along with the unfiled

document and payment, to Thomas Edward at 1607 Mandeville Lane, Joppa, MD 21085.

HS ll4 Gh, Lee

Date Ellen L. Hollander
United States District Judge

J vidence_

 

 
 

 

Case 1:12-nc-00464 Document 36 Filed 05/05/19 Page lof 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE: *
MISCELLANEOUS DOCUMENTS * Case No. 1:12-me-484
+
seenee
ORDER
On September 4, 2019, Thomas Edward submitted a document erk’s Office in

   

AS|l4 we Sher 2. Holos

Date Ellen L. Hollander
United States District Judge

Ellen Lipton HOLLANDER has no oath of office and is therefore not a US District
Judge. She has no business addressing judicial business and rendering judgment about what is
judicial business.

 
 

Case 1:12-mc-00484 Document 36-1 Filed 09/05/19 Page 1lof1

 

United States District Court
for the District of Maryland
101 W Lombard St,
Baltimore, MI) 21201

On ond for the behalf af the
UNITED STATES

 

 

Thomas Edward
Ww
Steven Temer MNUCHIN

Certificate of Exigent Circ

    

 

   
   
 

 

 

Smstances Rule C(3)(a)(ii)(B)

  

 

 

 

Dear Clerk;

Please file this refusal for cause in the case jacket of a miscellancous case file, in anticipation of
gamishment by Rule C(1 (a), on principal and agents. Funds have been diverted and court
review is impracticable. This is evidence if this presenter claims [ have obligations to perform or
makes false claims against me in the future. A copy of this instruction has been sent with the
original refusal for cause back to the presenter in a timely fashion, All transactions are lawful
money by demand and the Pay to, lawful money USPS money order is enclosed for $47.

Certificate of Mailing
My signature below expresses that | have mailed a copy of the presentment, refused for cause

with the original clerk imstruction to the district court and the original presentment, refused for
cause in red ink and a copy of this clerk instruction has been mailed registered mail, as indicated,

 

back to the presenter within a few days of presentment.
Demao is mare Se Lawl Mowry
fe (2 use All SN acs Belaena/
Thomas Edward
1607 Mandeville Lane

Joppa, Maryland. [21035]

Christine DAVIS Registered Mail #USGO 9402 1761 Glz3 3535 47
IRS Campus or State Department of Revenue

P.O. Box 24015 Stop $1304

Fresno, California. [93779-4015]

1500 Pennsylvania Avenue NW

Washington DC 20220

The crimes of evidence and witness tampering are actually being committed by the clerk
of court, Felicia C. CANNON. It is presumed that she is suppressed into believing that the
"judges" are in authority over her filing duties. Her "unfiling"” the document is rejected.

 

 
                

IMUM VALUE ONE THOUSAND DOLLARS

    

Redeemed Lowi Money
Pursuant to 12 USC gail
seg law.corvelliedef :

 

 

 

 

 

 

 

 

 

 

 

 

i WARNIMNG=-CASHIER
AEQUINE POSITIVE (DENTIFICATION
| HOLD To LIGHT AND CHECK For
’ 4 FRANKLIN WATERMARK AND SECURITY THREAD.

ABLE ONLY IN THE U.S. AND POSSESSIONS

               

WARHING-CASHIER
REQUIRE POSITIVE IDENTIFICATION
HOLD TO LIGHT AND CHECK FOR
MLM PRAWELIN WATERMARK AND sEcumiTy THREAD. |

      

 

   

    

| fe GTIABLE ONLY (N THE US: AND POSSESSIONS |
a | ae is |
5) mu i
Fo ia
i cS oO

| a | t o

IG Ni o

Lo cS

iQ Hoe

[s

 

 

 
 
 

 

 

 

PAMERICA
fF 64805685 A;

ireAL Teenee
CR ALL DEST S OHS ei BRE,

WASH iano, DC.

 

 

 

 

    
 

 

piste —— ya, <

 

 

 

   
 
 

“= UPS Sore por wo .“fzrets |
(E-PO0S Lindi Gomes Pomc Gareca Ab Rigbin Plc Sar = HEGOTIABLE ONLY Ih THE US. AMD POSSESSIONS
(O00000800 28 948326"
es Se

 

Re 2s 1% 999 US

“Te: ph dina Jaded |
— Desgon Cesc <s AGENT

 

 
 

 

 

re

all

MAXIMUM VALUE ONE THOUSAND DOLLARS

Redeemed Lawful Money
Pursuant to 12 USC $411

 

 

 

 

 

 

 

WARKING=-CASHIER
REQUIRE POSITIVE IDENTIFICATION
HOLD TO LIGHT AND CHECK FOR
BENJAMIN FRANKLIM WATERMARK AND SECURITY THREAD.

NEGOTIABLE ONLY IN THE U.S. AND POSSESSIONS |

 
 

 

 

 

ST

 

 

IS

<
FI

Buty PUL:

 

 

 

MAXIMUM VALUE ONE THOUSAND DOLLARS

Redeemed Lawlul Money
Purtuant to 12 USC 9421

 

 

WARKING-CASHIER
REQUIRE POSITIVE IDENTIFICATION
HOLD TO LIGHT AND CHECE FoR
OENJAMIN FRANKLIN WATERMARK AND SECURITY THREAD.

NEGOTIABLE ONLY IN THE U.S. AND POSSESSIONS |

 
Addresses

The Albany USDC address is at the top of the header.

Steven Terner MNUCHIN RE 285 186 992 US

US Governor for the IMF
1500 Pennsylvania Avenue NW
city of Washington, District of Columbia. 20220

National Judicial Council $21 cash
16 Szalay utea, H-1055

Pf. (FO Box) 24. H-1363

Budapest, Hungary.

General Counsel - Administrative Office of the US Courts
One Columbus Circle, NE; Room 5-300 Billing
city of Washington, District of Columbia. 20544

Rectified Scottish Rite Freemasonry
The Supreme Council, 33°, SJ, USA
1733 16th St. NW

Washington, DC 20009-3103

Hungarian Honorary Consulate in Liverpool, United Kingdom
Attn: ZSIGMOND/HOGELAND

43 Rodney Street

Liverpool L1 9EW

United Kingdom

United Nations Secretary General Antonio GUTERRES
| United Nations Plaza
New York, New York. 10017

Club de Paris - IMF
139, rue de Bercy -
75572 Paris Cedex 12, France

RE 285 186 989 US

RE 285 186 975 US

Registered Mail #
RE 285 186 961 US

International Mail
RE 285 186 958 US

Registered Mail #
RE 285 186 944 US

International Mail

RE 285 186 935 US
Case 1:18-mc-O0007LEK-DIS Document 80 Filed 09/13/19 Page 17 of 39

 

felepteesr. (2823 414s)

Angee 12, 200
Lat Colon
DOG Creche Se
‘Woonabrisiga, MJ O74 Re DOUDOIuonsere
Lamon! Taher net DRHVAW Mine
Bar Lets Coley

This repponds to yoer Freedom of ieforemation Act (POLA) igus! reoerced bn tha
Office on Joby 16, 2009. un which pou reqoemed the Deth of Office ar Appeetreret of Fda
fow nited Sete Magistrate Ider Demeed | Seeman

Please be achvised thal the Cifice of Legal Policy (00LF) foe whieh thes Oitice:

(ADLSO) As ihe ALTE is an cotity wathie thy jeliciad bramch, if is noe sebbect oo the FLA.
Alien the policy ef tee: ULE ie ed te eeficome diameter ppblic, whem you wide
to coated Ghat exeity ts address follers:

Judges Compensinen ied ettemmend Gerice OeTice
Adnimoeree OSTace of dhe Uittod Sates Courts
‘Oee Columius Cocke KE

Washington, ET S84

goku ene ee
ed security recon From the tequonds of ther POA. Ser SLES 52
Supp. VW 3007). This responce is lieiod un choke records tha ane abject bo the roguircments of
the FOWA This is a standard eeeification thas ia eevee 68 oot teeters eed shed d not be
ee oe ant oie ed curled epee do or dh ec eid

Vou sur como oer FO Pobiic Listeos, Vahoroe Vllerurva, for any fhartioor
misiee ond ie discuss aay aspect of your neque at Ofieg of keformegtion Podicy. Uneed
Suet Deparment of Jai, Gombe 1180, 1405 News Wowk Annet. NW, Winsbsberetoen EX
TMT; sebepieeme at DOT-3 14 Mel? ow fecniemibe at S942?

Addon, poe Guy Gotta the OF Gice of Gece betorceen eres (CS 1
sf ihe Sistionsl Aachiwes and Records Addendnvanaion te btegaiet aboot We FOL mediation
series they offer, The comact information for (G05 tus foices: OWfice of Government
Inde tom Sersicws, Ms d Aachiwes and di Poem 2560, teat

 

 
Case 1:18-mc-00007-LEK-DJS Document80 Filed 09/13/19 Page 18 of 39

2

Aadetiphd Bind, College Funk, Marylee DOGO; coal ot cujaat mars gone, bebcplscnc wl
TAGS TA, tell Bree an 1-07 7-Ga ot fcaece ot D-74)-3 7S,

Wwe are met eatindiod mith ory ropes to dhe epee vont may admmistrabivels
eppeal by werdieg te ther Director, Office off Information Poticy, United States Dqpartncal of
Aentice. Ses 11050, 147d Mew Vork Avene, SW), Waakiagion InC 20530-0001. or yeu may
ebm an appeal Geongh (HF: POLAoniiog portal at
chirality eubeniied wihen mmety dees of tec dime of any Papo 1 RB
oboe! your appeal by ama both the letter and the earcelloger ubechdl! bet heathy marked
“Frocdan af information Act Appel

Sanco.
Deroglas BL Hither
Chis, deitiad Roguest Stet

Both suitors have been following up with the Administrative Office of the United States
Courts and one reply has been received, and an identical reply is expected soon.

 
Case 1:18-mc-O0007LEK-DIS. Document 80. Filed 09/1319 Page 19 of 39

sans. re ADMINISTRATIVE OFFICE OF THE Semen aL
UNITED STATES COURTS eR n=
oie ‘WASHENCTTOON, IC. aba Caceeemeeemck
foe Breer a
Angual 9, 2019

Sd Loon ABs Cele

Dicer Ble, Cokie

This tia respaiee to your reqece fod a copy ofthe oeth of offer fore for the Honeornbir
Dente! J. Stewart The Adminicwative (hffice of the Linkied Susses Conarm dite eof provede
copmet of a padkee's signed oath of odce, However, tbs letier will ceadier thet (asked J, Siewert
en boon appointed so a jpadge of the Northern Dintrict of Karen Wiork wand! bool ther oath off odfiace:
prescribed by (laren eoted belo, The teat of the oath of office ov jeckges meng be fend on her
ited Santen Cocke mt 28 USC. $453 and SSC. p55 1. heme allen mete thet Wetted: Seats

Jadges at new bigot! bonis,
Saree mrad Tike (eth of (Tice Tas
Daniel J. Stewart Sepucener 0, OS
Magister aioe
Whenk you fon poor imquiry.
ie
BN
fadgrs Compemacen asd
Ritinmat [vision

 

A TRADITION OF SERVICE 10 THE PEDERAl EMCLARY

This means that it is nearly impossible for people to actually read Daniel J. STEWART's
oath for the deviant SO HELP ME GOD encryption. And since it was likely more trouble to be
evasive the presumption that STEWART's fungible fidelity bond is bogus is a reasonable
presumption. This is mentioned in support of this Doc as Certificate of Exigent Circumstances
and that judicial review is impracticable - therefore the clerk of the appeals court shall issue
 

U.S. Departmeat of Jestice
‘Office of Information Policy
Saniae J 058

(005 Mow Fort deems, NE
Washingrom, OX os 70g!

 

Telephoae: (202) 514?

Re: Appeal No. DCW-AP-2018-005543
Request No. DO-2018-003 795
COT-MTrC

WIA: U.S. Mail
Dear Mr.

You attempted to appeal from the failure of the Initia] Request Staff (IR Staff) of the
Office of Information Policy, acting on behalf of the Office of Legal Policy, to respond i your
Freedom of Information Act request for access to records conceming Supreme Court Justice
John Roberts,

Dtpartment of Justia: reguiations provide for an administrative appeal to the Office of
Information Policy only after there has been an adverse determination by a component. See 25
CPR. § 16.83) (2017). As mo adwerse determination has yet been made by the 1 Staff, there is
no action for this Office to consider on appeal,

As you may know, the FOUA authorizes requesters in file a lawsuit when an agency takes
longer than the statutory time period to respond. See 5 USC. § 352(aMeyCKi). However, | can
sssunt you that this Office bas contacted the [ Stall and has been advised that your request is

being processed. [f you are dissatisfied with the IR Staff's final response, you may appeal again
bo thes Office.

This Office has forwarded a eopy of your Ietter to the IR. Staff. You should contact the
IR. Stalf's Requester Service Center at 200-514-3642 for further updates regarding the status of
your request.

Ifyou have amy questions regarding the action this (fice has taken on your appeal, you
may contact this Office's POLA Public Lisison for your appeal. Specifically, you may speak with
the undersigned apency official by calling (202) 514-3642.

Sancerely,
eo

A i
fhZ —— tp —
X fii ia
ee
‘Cheers 0) Tha Anecrote Chief for
Sess Med, Cheel Acirunicrag: Appeoeis Sow
‘Sagat bays Ce
 

  

 

 

eon if fl]
cei r
APPOINTMENT AFFIDAVIT
U.S, District Judge August 2, 1996
(Pemibioet, kx which appevindeal) Dane gf spp tearayy =
Judiciary Bo. District of NY Albany, New York
Lee or aE (Pires or Pobeirieay CP bce of romp oy ma
L LAWRENCE E. EAH . do sclemnly swear (or affirm) that—

 

A. OATH OF OFFICE

I will support and defend the Constitution of the United States against ali enemies, foreign and domestic:
aa rate ar an eith und slicginnce tv the some; that I tube this obligation freely. without any ental
reservation or purpose of evasion; that [ will well and faithfully discharge the duties of the office ~
on which T am about to enter. So help me God.

B. AFFIDAVIT AS TO STRIKING AGAINST THE FEDERAL GOVERNMENT -

C. AFFIDAVIT AS TO PURCHASE AND SALE OF OFFICE

Ihave not, nor bas anyone acting in my behalf, given, transferred, préptised or paid
for or in expectstion or hope of receiving assistance in-gecuring tht

   

 

 

 

 

Subseribed and sworn (or affirmed) before me this 2"4__ day of August 19,96
at ___ Albany 2 New York
eis ial
aint, —_ °° °° °°
a 7 Divieion Manager
Commission expires apace cre
{i by a PubBc, the dutq ef axpiration of hiebar Fite
Stwnakd be shesvern)
MOTE. —The aath suuet bet adeeinietered by a porous specified in 6 U.S.C. Boch, The erin Cotte
sor Seer caaneer p bl pre mp rt mgs yo vag elo drnsi Br tru saplnly- Legend

to nag ;
to ther afFideriia: ced hee may be stricken nad only when che appointee elects to affirm the asltdartts.

EM Men goeacs ys Fo: iO. Mee Prk iCal Lepaeade
OATH OF OFFICE FOR UNITED

(Tike 2h Soc. 433 and Take & See, 30, Unwed Simees Crete)

   
   

that T will well and fanhfully discharpe ch

\ So HeLy Mt Goo.
a°

Dil cy PO oo auecat ogi vere eens

 

Actual abode MBB [pmo oh
Official sution* Albany, BY ow...

Date of birth 7, Foe bemotion 6]

Date of entry on dory AUB: 2» 1996

“The Sh cee. 284 Unter’ Sues Code, os acne,

Here is a summary of claims:

 
The amount now due may be calculated within the Albany Remand by claim
jorms. "Pay to: David Merrill or David Merrill VAN PELT" by Treasury Check for
$20,000,000.00 sent to David Merrill c/o UPS Store #6046, 720 N 10th St; STE A,
Renton, Washington. 98057 and:

Longino Idroge Doc I, Page 23
Troy Lee Doc I, Page 35

Craig Steven Doc 1, Page 39
Kevin Brian Doc I, Page 54

Karl Nelson Doc 1, Page 65
Mark Christopher Doc 1, Page 73
Denise Elizabeth Doc 1, Page 75
Michael Holman Doc 1, Page 81
Christopher Jonathan Doc 4, Page 1
10. Scott Robert Doc 6, Page 2

11. Rickie Eugene Doc 11, Page |

12. Luis Alberto Doe 12, Page 23

13. John-Paul Albano Doc 18, Page 4
14. Patrick Neill Doc 30, Page 13

15. Amanda Joy Doc 33, Page 8

16. Michael Paul Doc 38, Page 4

17. Steven Walter Doc 51, Page 1]
18. Kelly Lynn Doc 68, Page 6

19. Leith Suzanne Doc 8&2, Page 9

SN AMAWNM™

 
WELLS
FARGO

 

The UPS Store - #6046
720 WN 10th Street
A
Renton, HA 98057
(425) 235-7447

10/09/19 11:15 AM

We are the one stop for all your
shipping, postal and business needs.

Google "6046"
WTINVEUBUULEUMLUTUAOQULE OVEN
001 900001 (003) Tee Bea

Copies QTY 25
Reg Unit Price $ 0.15
002 000003 (011) To $ 10.00
Notary
SubTotal $ 13.75
Sales Tax (11) $ 0.38
Total $ 14.13
US DEBIT $ 14.13
ACCOUNT NUMBER # sees 7984

Verified By PIN

ENTRY METHOD: ChipRead
MODE: Issuer

AID: A0000000980840
TVR: 8080048000

TSI: 6800

AC: 64F9180A579D5F3C
ARC: 00

Receipt ID 87180152627944886372 026 Items
CSH: Thomas Tran: 2177 Reg: 002

Sale

eeeeeeeeeees 7004
Debit Entry Method: EMV

Trace: Appr Code:023096

Retrieval #:MRO431792261 Batch @:

Amount $ 14,13

Merchant Total “$14.13
Approved

Thank you for supporting a Jocal Business.
Please come back again soon.

Whatever your business and persona!

 
